Title: To Alexander Hamilton from John Glen, 11 January 1799
From: Glen, John
To: Hamilton, Alexander


          
            Sir,
            Head Quarters Western Army Camp, Loftus’s Heights on the Mississippi—Jany 11th. 1798
          
          I congratulate you on your appointment to the rank of Major General to our Army; a circumstance which affords infinite satisfaction to the Military at this place; As the climate of this Country does not agree with my health I purpose returning to the Atlantic States in the Spring; and have felt a disposition to offer myself for some Staff appointment under you; My Father to whom I have written will speak for me on the subject—
          I have the honor to be Sir your Excellencys Most Ob: Servant
          
            John Visger Glen
            Ensn 2d Regt. & Adjt
             to the troops on the
            Mississippi—
          
          His Excelly A Hamilton Esqr
        